DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-14, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1) in view of Bettini (US2017/0167430 A1) and Kuniyasu (US2016/0169151 A1).

Regarding to Claim 1, Qin teaches a cast iron cylinder liner, comprising an inner peripheral sliding surface made of iron (Abstract teaches the reference teaches a cylinder liner inner peripheral surface, Paragraph 33 teaches the material of the cylinder liner is iron, and Paragraph 34 teaches the manufacture process is casting),

wherein a machining mark constituted by a cross-hatch pattern including a first parallel straight line group and a second parallel straight line group crossing the first parallel line group is formed in the region satisfying Expression (1) to Expression (3) (Paragraphs 35-38 teaches a manufacturing process would allow the inner surface of the cylinder achieve Expression (1) to Expression (3) under certain circumstance.  Fig. 10 shows a cross-hatch pattern with first parallel straight line group and a second parallel straight line group).
wherein an entire surface of the inner peripheral sliding surface has the same surface property (Paragraphs 35-38 teaches the surface has the same property), and
•Expression (1) 10.0 ≥ Rvk/Rk ≥ 1.0
•Expression (2) 0.08 µm ≤ Rk ≤ 0.3 µm
•Expression (3) Rk - Rpk ≥ 0 (Fig. 2, Paragraph 11, Paragraph 50 teaches a Table, and the roughness of the surface would at least partially meet the requirements under certain circumstance).
[in Expression (1) to Expression (3), Rk is a core roughness depth based on JIS B0671-2:2002, Rpk is a reduced peak height based on JIS B0671-2:2002, and Rvk is a reduced valley depth based on JIS B0671-2:2002] (Paragraphs 36-38 teach the definition of Rk, Rvk and Rpk.  Paragraph 50 teches the roughness structure is based on ISO13565-2, which is the same standard as JIS b0671-2:2002).

Qin fails to explicitly disclose, but Bettini teaches a cast iron cylinder liner,

•Expression (4) Rvk ≤ 1.1 µm [Qin teaches the design can make various changes and modification under certain circumstance (Paragraph 51).  Bettini teaches a surface of a cylinder liner, the Rvk in certain area ≤ 1.1 µm (Bettini, Paragraph 47) to improve the performance engine (Bettini, Paragraph 7).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Bettini to set Rvk in certain value in order to improve the performance engine (Bettini, Paragraph 7).

Qin fails to explicitly disclose, but Kuniyasu teaches a cast iron cylinder liner,
wherein a cross-hatch angle formed by a direction in which the first parallel line group extends from one side to another side in a cylinder liner circumferential direction and a direction in which the second parallel line group extends from the one side to the another side in the cylinder liner circumferential direction is equal to or larger than 3 degrees and equal to or smaller than 38 degrees [Qin shows a cross-hatch pattern after the fourth honing process (Fig. 10 shows the cross-hatch pattern) and further teaches the design can make various changes and modification under certain circumstance (Paragraph 51).  Kuniyasu further teaches a part has a manufacturing-processed surface has cross-hatch pattern with angle between certain range (Kuniyasu, Paragraph 34 teaches the part is manufacturing processed.  Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Kuniyasu to design the cylinder liner inner surface has cross-hatch pattern with certain angle range in order to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).

Regarding to Claim 2, Qin in view of Bettini and Kuniyasu teaches the modified cast iron cylinder liner, wherein Rvk/Rk of the region satisfying Expression (1) to Expression (4) is equal to or higher than 1.5 (Qin, Table shows Rvk/Rk would be equal to or higher than 1.5).

Regarding to Claim 3, Qin in view of Bettini and Kuniyasu teaches the modified cast iron cylinder liner, wherein the core roughness depth Rk of the region satisfying Expression (1) to Expression (4) is equal to or higher than 0.2 µm, and Rvk/Rk of the region satisfying Expression (1) to Expression (3) is equal to or higher than 3.0 (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 11, Qin fails to explicitly disclose, but Bettini teaches a cast iron cylinder liner, wherein the reduced valley depth Rvk is equal to or lower than 1.0 µm [Qin teaches the Rvk of the cylinder liner in certain range, but the references also opened the possibility of modification to meet certain circumstance (Qin, Paragraph 51).  Bettini teaches a cylinder liner, in certain area, the Rvk of the cylinder liner would be equal to or lower than 1.0 µm (Bettini, Paragraph 47 shows the table, Z2 and Z3 would have Rvk ranges at least partially reflect the limitation) to ensure positive effects on the wear of the liner in contact with a piston ring, on the emission of particles, on the consumption of oil, on the friction and, consequently, on the working life of the engine (Bettini, Paragraph 18).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Bettini to design the Rvk of the cylinder liner in certain range in order to ensure positive effects on the wear of the liner in contact with a piston ring, on the emission of particles, on the consumption of oil, on the friction and, consequently, on the working life of the engine (Bettini, Paragraph 18).

Regarding to Claim 12, Qin in view of Kuniyasu teaches the modified cast iron cylinder liner, wherein the core roughness depth Rk is equal to or higher than 0.08 µm and equal to or lower than 0.25 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 13, Qin teaches an internal combustion engine (Paragraph 26, an diesel engine is an internal combustion engine), comprising:
a cylinder bore including an inner peripheral sliding surface made of the cast iron (Abstract teaches the reference teaches a cylinder liner.  Based on the teaching of the publication of the claimed invention, US2020/0256277 A1, Paragraphs 125, 126 and 136, since the claimed language did not limit the preamble is a liner-less internal combustion engine, the examiner would consider the cylinder liner of an internal combustion engine as a cylinder bore under the broadest reasonable interpretation, Paragraph 33 teaches the material of the cylinder liner is iron, and Paragraph 34 teaches the manufacture process is casting);
a piston arranged on an inner peripheral side of the cylinder bore (Paragraph 34); and
a piston ring mounted to a annular groove provided along a piston circumferential direction on an outer peripheral surface of the piston (Paragraph 34),
wherein the inner peripheral sliding surface includes a region satisfying Expression (1) to Expression (3) (Paragraph 50 teaches a Table of the roughness),
wherein a machining mark constituted by a cross-hatch pattern including a first parallel straight line group and a second parallel straight line group crossing the first parallel line group is formed in the region satisfying Expression (1) to Expression (3) (Paragraphs 35-38 teaches a manufacturing process would allow the inner surface of the cylinder achieve Expression (1) to Expression (3) under certain circumstance.  Fig. 10 shows a cross-hatch pattern with first parallel straight line group and a second parallel straight line group),

•Expression (1) 10.0 ≥ Rvk/Rk ≥ 1.0
•Expression (2) 0.08 µm ≤ Rk ≤ 0.3 µm
•Expression (3) Rk - Rpk ≥ 0 (Fig. 2, Paragraph 11, Paragraph 50 teaches a Table, and the roughness of the surface would at least partially meet the requirements under certain circumstance).
[in Expression (1) to Expression (3), Rk is a core roughness depth based on JIS B0671-2:2002, Rpk is a reduced peak height based on JIS B0671-2:2002, and Rvk is a reduced valley depth based on JIS B0671-2:2002] (Paragraphs 36-38 teach the definition of Rk, Rvk and Rpk.  Paragraph 50 teches the roughness structure is based on ISO13565-2, which is the same standard as JIS b0671-2:2002).

Qin fails to explicitly disclose, but Bettini teaches an internal combustion engine, comprising:
wherein the inner peripheral sliding surface includes a region satisfying Expression (1) to Expression (4)
•Expression (4) Rvk ≤ 1.1 µm [Qin teaches the design can make various changes and modification under certain circumstance (Paragraph 51).  Bettini teaches a surface of a cylinder liner, the Rvk in certain area ≤ 1.1 µm (Bettini, Paragraph 47) to improve the performance engine (Bettini, Paragraph 7).]



Qin fails to explicitly disclose, but Kuniyasu teaches an internal combustion engine, comprising:
wherein a cross-hatch angle formed by a direction in which the first parallel line group extends from one side to another side in a cylinder bore circumferential direction and a direction in which the second parallel line group extends from the one side to the another side in the cylinder bore circumferential direction is equal to or larger than 3 degrees and equal to or smaller than 50 degrees [Qin shows a cross-hatch pattern after the fourth honing process (Fig. 10 shows the cross-hatch pattern) and further teaches the design can make various changes and modification under certain circumstance (Paragraph 51).  Kuniyasu further teaches a part has a manufacturing-processed surface has cross-hatch pattern with angle between certain range (Kuniyasu, Paragraph 34 teaches the part is manufacturing processed.  Paragraph 35 teaches at least part of the surface of the part comprises cross-hatch angle between 15 degrees and 35 degrees, which at least partially inside the range of the claimed angle range) to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).  Therefore, since Qin teaches it is desirable to develop a cylinder liner that generates less friction during use to improve fuel consumption (Qin, Paragraph 8), when applying the teachings of Kuniyasu to Qin, it would be obvious to one of ordinary skill in the art to design the cylinder liner inner 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Kuniyasu to design the cylinder liner inner surface has cross-hatch pattern with certain angle range in order to easily retain the oil to reduce the friction (Kuniyasu, Paragraph 38, Paragraph 96).

Regarding to Claim 14, Qin in view of Bettini and Kuniyasu teaches the modified internal combustion engine, further comprising a cast iron cylinder liner including an inner peripheral sliding surface having a region satisfying Expression (1) to Expression (4) (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Regarding to Claim 20, Qin fails to explicitly disclose, but Bettini teaches an internal combustion engine, wherein the reduced valley depth Rvk is equal to or lower than 1.0 µm [Qin teaches the Rvk of the cylinder liner in certain range, but the references also opened the possibility of modification to meet certain circumstance (Qin, Paragraph 51).  Bettini teaches a cylinder liner, in certain area, the Rvk of the cylinder liner would be equal to or lower than 1.0 µm (Bettini, Paragraph 47 shows the table, Z2 and Z3 would have Rvk ranges at least partially reflect the limitation) to ensure positive effects on the wear of the liner in contact with a piston 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Bettini to design the Rvk of the cylinder liner in certain range in order to ensure positive effects on the wear of the liner in contact with a piston ring, on the emission of particles, on the consumption of oil, on the friction and, consequently, on the working life of the engine (Bettini, Paragraph 18).

Regarding to Claim 21, Qin in view of Bettini and Kuniyasu teaches the modified internal combustion engine, wherein the core roughness depth Rk is equal to or higher than 0.08 µm and equal to or lower than 0.25 µm (Qin, Paragraph 50 teaches a Table, and the roughness of the surface would reflect the limitation under certain circumstance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 1 above, and further in view of Sekiya (US2014/0125013 A1), Ito (US2020/0100370 A1), Kuroda (US2016/0026114 A1) and Moriwaki (US2018/0226596 A1).

Regarding to Claim 4, Qin, Bettini and Kuniyasu fail to explicitly disclose, but Yoshida teaches a cast iron cylinder liner, wherein an arithmetical average roughness Ra based on 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini and Kuniyasu to incorporate the teachings of Sekiya to design the roughness of the cylinder liner under certain range in order to have low friction characteristic (Sekiya, Abstract).

Regarding to the limitations of the roughness standard (for example, JIS B0601:2013 for roughness Ra), after reviewing the specification, the examiner considered the specification fail to teach, explain or indicate any specific purpose for these standard limitations.  Sekiya (US2014/0125013 A1) is silent which standard is used for the hardness and roughness for the material.  However, the examiner takes Official Notice that it is well known in the art to form the material of the cylinder liner/bore with certain hardness and roughness ranges for the purpose of having a low friction characteristic (Sekiya, Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to manufacture a cylinder liner/bore with certain hardness and roughness for the purpose of having a low friction characteristic.

Regarding to the Official Notice given in the non-final office action mailed on 03/04/2021, please note that Ito (US2020/0100370 A1), Kuroda (US2016/0026114 A1) and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 1 above, and further in view of Edmo (US2014/0318516 A1).

Regarding to Claim 8, Qin, Bettini and Kuniyasu fail to explicitly disclose, but Edmo teaches a cast iron cylinder liner, wherein the cast iron is the flake graphite cast iron [Edmo teaches a cylinder liner can be manufactured by flake graphite cast iron to have a better resistant to fatigue, cracking and breaking (Edmo, Paragraph 13).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini and Kuniyasu to incorporate the teachings of Edmo to manufacture the cylinder liner with flake graphite cast iron in order to have  a better resistant to fatigue, cracking and breaking (Edmo, Paragraph 13).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 1 above, and further in view of Nam (US2016/0108503 A1), Miyata (US2016/0208368 A1), Ito (US2018/0013267 A1) and Tanaka (US2017/0096720 A1).

Regarding to Claim 9, Qin, Bettini and Kuniyasu fail to explicitly disclose, but Nam teaches a cast iron cylinder liner, wherein the hardness of the cast iron based on certain standard is equal to or higher than 90 HRB and equal to or lower than 115 HRB [Nam teaches a cylinder liner has certain hardness range (Nam, Paragraph 40) to maintain fatigue strength and thermal shock property (Nam, Paragraph 2).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini and Kuniyasu to incorporate the teachings of Nam to manufacture the cylinder line with certain hardness in order to maintain fatigue strength and thermal shock property (Nam, Paragraph 2).

Regarding to the limitations of the hardness standard (for example, JIS Z 2245:2011 for hardness HRB), after reviewing the specification, the examiner considered the specification fail to teach, explain or indicate any specific purpose for these standard limitations.  Nam (US2016/0108503 A1) is silent which standards is used for the hardness and roughness for the material.  However, the examiner takes Official Notice that it is well known in the art to form the material of the cylinder liner/bore with certain hardness and roughness ranges for the 

Regarding to the Official Notice given in the non-final office action mailed on 03/04/2021, please note that Miyata (US2016/0208368 A1), Ito (US2018/0013267 A1) and Tanaka (US2017/0096720 A1) are provided as evidence to support examiner’s Official Notice as requested by applicant.  In Particular in Miyata, Paragraph 51, Ito, Paragraph 38 and Tanaka, Paragraph 107.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the references for the purpose of maintaining fatigue strength and thermal shock property (Nam, Paragraph 2), as is well known in the art and is further supported by Miyata (US2016/0208368 A1), Ito (US2018/0013267 A1) and Tanaka (US2017/0096720 A1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1) and Kuniyasu (US2016/0169151 A1) as applied to Claim 13 above, and further in view of Williams (US2015/0159582 A1).

Regarding to Claim 15, Qin, Bettini and Kuniyasu fail to explicitly disclose, but Williams teaches an internal combustion engine, further comprising a cast iron cylinder block including the cylinder bore [Williams teaches a cylinder block including a cylinder liner (Williams, Fig. 2, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin, Bettini and Kuniyasu to incorporate the teachings of Williams to manufacture the cylinder block with cast iron in order to have a smaller friction coefficient and decrease the engine size (Williams, Paragraph 2).

Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered but they are not persuasive.

Regarding to the argument in Remark filed on 01/28/2022, the applicant argued one with ordinary skill in the art would not consider to combine the teachings of Qin (US2017/0122247 A1), Bettini (US2017/0167430 A1) and Kuniyasu (US2016/0169151 A1) to teach Claims 1 and 13.  The examiner respectfully disagrees.

The applicant argued that in Kuniyasu, the honing angle was disposed in a piston skirt portion (Kuniyasu, Paragraph 35, FIG. 2, Part 14), and the piston skirt would not contact with the cylinder liner, and there is a different force distribution between a piston skirt (claimed invention) and a piston ring (Kuniyasu).  Therefore, the applicant argued that one with ordinary skill in the art would not considered to apply the teachings of Kuniyasu to Qin.

The examiner would like to point out in Kuniyasu, Fig. 1, the piston skirt Part 14 does contact with the cylinder liner Part 50a area.  In addition, at least Han (US2015/0000618 A1) teaches cylinder liner would have a frictional contact with piston skirt (Han, Paragraph 41).  Furthermore, no matter the piston skirt would contact with a cylinder liner or not, or whether there is a force distribution difference, the examiner considered both references teach a function of a cross-hatch pattern to retain oil (Kuniyasu, Paragraph 38, Qin, Paragraph 6) to reduce friction (Kuniyasu, Paragraph 96, Qin, Paragraph 42).  Therefore, the examiner considered the teachings of Kuniyasu can still apply to Qin.

The applicant further argue that Kuniyasu should not be applied to Qin since Kuniyasu teaches a larger Rvk (at least 1.2 µm) of the cross-hatch area, which is outside the teachings of the claimed limitation (≤1.1 µm).  However, the examiner would like to point out that the purpose to apply the teachings of Kuniyasu is the cross-hatch angle of the cross-hatch pattern.  In addition, Kuniyasu teaches that the certain cross-hatch angle range can help to retain the oil easily (Kuniyasu, Paragraph 38).  Therefore, the teachings of Kuniyasu is nothing related to the Rvk of the cross-hatch and the examiner considered the teachings can still be applied to Qin.

The applicant further argued that Bettini cannot be applied to Qin since in Qin, the Rvk in Qin is at least 1.2 µm (Qin, Paragraph 50), and even though Bettini teaches a surface of an inner peripheral sliding surface of a cylinder liner is ≤1.1 µm (Bettini, Paragraph 47), the applicant argued the combination would teach away the “essential characteristic” of Qin since 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (US2003/0192501 A1) teaches a cylinder comprises an inner surface with certain characteristic.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/YI-KAI WANG/             Examiner, Art Unit 3747